UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5151



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN MICHAEL MCDOWELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Chief
District Judge. (CR-04-250)


Submitted: August 31, 2006                 Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte, North
Carolina, for Appellant. Kimlani S. Murray, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Michael McDowell pled guilty pursuant to a written

plea agreement to one count of conspiracy to possess with intent to

distribute cocaine and cocaine base, in violation of 21 U.S.C.

§§ 846, 841(a)(1) (2000). The district court sentenced McDowell to

188 months’ imprisonment, four years of supervised release, and

ordered    payment   of   a   $100    statutory   assessment.*     McDowell’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds for

appeal, but questioning whether the district court abused its

discretion in ordering certain sex offense conditions as part of

McDowell’s supervised release term. McDowell, pro se, has asserted

error in the district court’s inclusion of his prior convictions

for taking indecent liberties with a minor and                   breaking and

entering    as   predicate    offenses     to   support   McDowell’s   career

offender status.

            We find no error by the district court with regard to

imposition of the challenged conditions as part of McDowell’s

supervised release terms.            The district court here imposed such

conditions based on McDowell’s previous criminal history, and for

the expressly stated purpose of protecting the public.                 See 18

U.S.C. § 3553(a)(2)(C) (2000); 18 U.S.C.A. § 3583(d) (West 2000 &


     *
      The probation officer calculated McDowell’s sentencing
guideline range to be 188 to 235 months’ imprisonment, founded on
a total offense level of 31 and a criminal history category of IV.

                                       - 2 -
Supp. 2006).     We find no abuse of discretion in the inclusion of

the challenged conditions of supervised release.            United States v.

Dotson, 324 F.3d 256, 260 (4th Cir. 2003) (standard).               Nor do we

find any error in the district court’s inclusion of the challenged

prior convictions as predicate offenses for supporting McDowell’s

career offender status under U.S. Sentencing Guidelines Manual

§ 4B1.2(a).     See United States v. Pierce, 278 F.3d 282, 289-90 (4th

Cir. 2002) (indecent liberties); United States v. Romary, 246 F.3d

339, 342 (4th Cir. 2001) (breaking and entering).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm McDowell’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this   court    for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED


                                     - 3 -